Citation Nr: 1748467	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection right ear hearing loss and, if so, whether service connection is warranted.  

4.  Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty service from January 1960 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims for service connection and the claim for increased rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Two of the Veteran's shipmates have competently and credibly reported regular in-service loud and excessive snoring with snorting sounds, breath catching, and choking, and three physicians have relied upon these competent and credible statements in providing probative opinions that it was more likely than not that       the Veteran had all the symptoms of sleep apnea during service.  

2.  In a December 1996 rating decision, the RO denied the Veteran's claims for service connection for chronic lumbar strain and right ear hearing loss; the Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

3.  Some of the evidence received since the December 1996 final denial is new     and relates to an unestablished fact necessary to substantiate the claims for service connection for a back disorder and right ear hearing loss.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been received to reopen the claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Sleep Apnea

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an 
injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran essentially contends that he developed sleep apnea during his active service.  As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Several statements from individuals who know the Veteran have been submitted     in support of his claim to establish service connection for sleep apnea.  Two individuals who served with the Veteran have generally described symptoms he exhibited while on board ship, to include loud and excessive snoring with snorting sounds, breath catching, and choking, which would happen regularly. A friend has reported in-service symptoms during a weekend away for skiing in either December 1977 or January 1978, which was still during the Veteran's active duty service, specifically that the Veteran snored very loudly and sounded like a freight train and that the Veteran's snore was different since he stopped breathing and would cough and choke before he started breathing again, which would occur several times during the night.  The Veteran's wife, who he met shortly after service, reported that the Veteran had been snoring with the same symptoms since the early 1980s and that she physically observed and heard him snore very loudly with occasional coughing, choking, and stopped breathing.  

There are also several opinions of record.  In a January 2014 letter, Dr. D.M. reported that the Veteran, who had been his patient since February 2010, noted a history of excessive snoring, excessive daytime somnolence, and gasping during sleep since 1965.  Dr. M. indicated that this is suggestive that he might have had sleep apnea since the mid to late 1960s and not clinically diagnosed at that time. In a statement received in July 2014, Dr. M. reported that after reviewing two signed statements from shipmates who actually served with the Veteran, the statement from a friend who spent quality time with the Veteran while he was on active duty, and from the Veteran's wife, who had spent the last 35 years with him, it was his opinion that the Veteran had all the symptoms of sleep apnea while on active duty and after he retired from the U.S. Navy.  

In identical statements received in June 2015 from Dr. P.F. and Dr. A.L., both physicians reported that they had reviewed the statements submitted from the Veteran's shipmates and that it was their opinion that the Veteran more likely     than not had all the symptoms of sleep apnea while serving on active duty.  

The Board finds that the Veteran's shipmates have competently and credibly reported the Veteran's regular in-service loud and excessive snoring with snorting sounds, breath catching, and choking, and that three physicians have relied upon these competent and credible statements in providing opinions that it was more likely than not that the Veteran had all the symptoms of sleep apnea during service.  While the Board acknowledges the negative opinion provided by a VA examiner    in October 2013, which was primarily based on the lack of objective evidence         to suggest the Veteran had sleep apnea during service, the Board assigns more probative weight to the private opinions that considered the competent and credible subjective evidence of in-service symptomatology.  In light of the foregoing, the Board finds that the preponderance of the competent, credible and probative evidence supports the claim for service connection for sleep apnea and that     service connection for sleep apnea is warranted.  

Claims to Reopen

The Veteran's claims for service connection for a back disorder and right ear hearing loss were initially denied by way of a December 1996 rating decision.    The Veteran did not appeal that rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).


The Veteran filed to reopen his claims for service connection for a back disorder and right ear hearing loss in December 2012.  The RO has reopened both claims, but has confirmed and continued the previous denials of the claims.  See December 2013 rating decision; June 2014 statement of the case.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to         agency decision makers.  Material evidence means evidence that, by itself or      when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The basis of the denial of service connection for a back disorder in the December 1996 final rating decision was due to the absence of evidence the claimed condition was related to service.  The basis of the denial of service connection for right ear hearing loss in the December 1996 final rating decision was due to the absence of evidence the claimed condition existed.  Evidence added to the record since the December 1996 rating decision includes VA examination reports indicating that    the Veteran's has hearing loss in his right ear and a statement submitted by a private physician that purports to link the Veteran's current back problems to documented in-service back problems.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also considered material, as it raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence has been received and the claims for service connection for a back disorder and right ear hearing loss are reopened.  See Shade, 24 Vet. App. 110.  The underlying claims are addressed in the remand portion of this decision, below.


ORDER

Service connection for sleep apnea is granted.

New and material evidence having been received, the claim for service connection for a back disorder is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened, and to that extent only, the appeal is granted.


REMAND

It appears there are outstanding VA audiology clinic notes and associated audiograms.  All outstanding VA treatment records related to treatment for bilateral hearing loss and any corresponding audiograms not included with CAPRI records dated since December 2012 should be associated with the claims file.  

The Veteran asserts that a private audiological assessment submitted in June 2014 reveals he should be rated in excess of zero percent for left ear hearing loss.  The Board has reviewed this record and finds that it is not adequate for rating because there is no indication that the speech discrimination test was conducted using the Maryland CNC test, as required by regulation.  See 38 C.F.R. § 4.85 (a).  Given the argument raised by the Veteran and the fact that his left ear hearing loss was last examined in April 2013, prior to the date of the private assessment, another VA examination should be scheduled.  

There are two opinions of record concerning the reopened claim for service connection for a back disorder.  A VA examiner has opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, but the cited rationale does not explain why the currently diagnosed degenerative joint disease of the lumbar spine is unrelated to the in-service diagnosis of low back strain.  A private physician has opined that it is more likely than not the injury that occurred in September 1977 is directly related to the injury that the Veteran was being treated for now, but does not provide a rationale other than stating that the September 1977 injury is in the same area where the Veteran had been treated in the clinic for the same reason.  Thus, another VA opinion is needed. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and        that the consequences of failing to report for a VA examination without good    cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records related   to treatment for bilateral hearing loss and any corresponding audiograms not included with      CAPRI records dated since December 2012.  

2.  Schedule the Veteran for a VA audiology examination to assess the current severity of his    service-connected left ear hearing loss.  All indicated tests should be conducted and the results reported.   



3.  Return the claims file to the examiner who conducted the April 2013 orthopedic examination of the Veteran's back.  If that examiner is not available, the opinion should be obtained from another qualified examiner.      If a new examination is deemed necessary to respond    to the question presented, one should be scheduled. 

The examiner is asked to explain why the currently diagnosed degenerative joint disease of the lumbar spine is unrelated to the in-service diagnosis of low back strain (i.e. why the condition is not merely a delayed reaction to the in-service injury).  In providing the opinion, the examiner should consider the Veteran's testimony that      he has been putting up with symptoms involving his back since his retirement from service and the private physician's opinion that it is more likely than not the injury that occurred in September 1977 is directly related to the injury that the Veteran was being      treated for by the private physician.  

4.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate   period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all    claims that are remanded by the Board or by the United States Court of Appeals    for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


